Citation Nr: 0700223	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-10 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1947 to 
June 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2006.  A transcript 
of that hearing is of record.  

During the veteran's hearing, the undersigned Veterans Law 
Judge granted the motion of the representative for 
advancement of the appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have been exposed to ionizing 
radiation during Operation SANDSTONE, an atomic weapons test 
in 1948 while on active duty.  

3.  The veteran is not shown to have manifested complaints or 
findings of prostate cancer in service or for many years 
thereafter.  

4.  The competent medical evidence shows that there is no 
reasonable possibility that exposure to radiation during 
Operation SANDSTONE caused the veteran's prostate cancer.  

5.  The veteran's prostate cancer is not otherwise shown to 
be due to radiation exposure or other event or incident of 
his period of active service.  



CONCLUSION OF LAW

The veteran does not have disability manifested by prostate 
cancer that is due to disease or injury that was incurred in 
or aggravated by military service; nor may it be presumed to 
have been incurred therein; nor may it be presumed to be due 
to radiation exposure during military service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(d), 3.311 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2001, prior to the rating decision on appeal, the RO 
sent the veteran a letter informing him that in order to 
establish entitlement to service-connected compensation 
benefits, the evidence must show a current physical or mental 
disability, an injury or disease that began in or was made 
worse during military service; and, a relationship between 
the current disability and the injury, disease, or event in 
service.  

In the same month, the RO sent the veteran a letter 
requesting details of his exposure to ionizing radiation 
during service (dates, military organization, and 
circumstances of exposure).  The veteran was afforded time to 
respond before the RO issued the July 2002 rating decision on 
appeal.  

The Board accordingly finds that he has received sufficient 
notice of the information and evidence needed to support his 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

The Board finds that these letters, together with a follow-up 
letter sent to the veteran in November 2003, satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The July 2001 letter advised the veteran and his 
representative that under VA's duty to assist the RO would 
try to get medical records, employment records, or records 
from other Federal agencies.  The letter stated that the 
veteran must give the RO enough information about such 
records so that the RO can request them from the agency or 
the person who has them.  

The November 2003 informed the veteran of additional 
development in progress specific to claims for disabilities 
claimed as consequent to exposure to radiation.  The November 
2003 letter expressly asked the veteran, "If you have any 
additional evidence that might change our earlier decision on 
your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
completely meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

After the November 2003 letter, which completed the 
requirements of VCAA and cured any defects in previous 
letters, the veteran had ample opportunity to respond before 
the RO readjudicated the claim as reflected in the April 2006 
SSOC.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the July 2001 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability and effective date pertaining to the disability), 
the RO advised the veteran or those elements by a letter in 
June 2006.  Further, the Board's decision below denies 
service connection for the claimed disability, so no degree 
of disability or effective date will be assigned.  There is 
accordingly no possibility of prejudice to the veteran under 
the notice requirements of Dingess.  

The Board also notes that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claim on appeal.  

The veteran's service medical and personnel records, and 
post-service VA medical records, have been associated with 
the claims file.  The veteran has received appropriate VA 
medical examinations in conjunction with his claim, and he 
has been afforded a hearing before the Board during which he 
presented oral argument in support of the claim.  

Neither the veteran nor his service representative asserts, 
and the record does not show, that there is any existing 
evidence that should be procured before the Board adjudicates 
the merits of the claim on appeal.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding at this juncture 
with an appellate decision on the claim for service 
connection for prostate cancer.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

The veteran has been competently diagnosed with prostate 
cancer, and evidence shows that he was exposed to ionizing 
radiation in service as a participant in Operation SANDSTONE.  
The veteran contends the exposure to radiation during 
Operation SANDSTONE caused his prostate cancer.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).

First, if a veteran exposed to radiation during active duty 
later develops one of the diseases listed in 38 C.F.R. 
§ 3.309(d), a rebuttable presumption of service connection 
arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

These diseases are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  However, prostate cancer is not one of the 
diseases listed in 38 C.F.R. § 3.309(d), so the provisions of 
38 C.F.R. § 3.307 do not apply.  

The Board notes at this point that the veteran has urged that 
he should be granted service connection because a shipmate 
was granted service connection for colon cancer (see letter 
from daughter, received in September 2002).  

However, colon cancer is listed in 38 C.F.R. § 3.309(d), 
while prostate cancer is not.  Therefore, presumptive service 
connection provision are not applicable to the veteran.  

The second method cited by Hilkert for demonstrating that 
claimed disability is attributable to ionizing radiation may 
be established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence to be 
radiogenic disease), if the VA Undersecretary for Benefits 
determines that a relationship in fact exists between the 
disease and the veteran's exposure in service.  

Prostate cancer is listed in 38 C.F.R. § 3.311(b)(2) as 
radiogenic.  However, as discussed below, the VA 
Undersecretary for Benefits has determined that no 
relationship exists between the veteran's disease and his 
exposure during Operation SANDSTONE as a crewmember on the 
USS Helena.  

Pursuant to regulations, the RO submitted a request to the 
Defense Threat Reduction Agency (DTRA) for computation of a 
Radiation Dose Assessment (RDA) specifically for this 
veteran.  

In response, DTRA issued a report in October 2005 that 
considered the gamma and neutron radiation (initial 
radiation) and gamma radiation (residual radiation) resulting 
from the three nuclear detonations that were performed during 
Operation SANDSTONE, the location of the USS Helena, and a 
Scenario of Participation and Radiation Exposure (SPARE) that 
considered the veteran's recollections and service records.  

DTRA concluded that the USS Helena was not exposed to any 
initial radiation, but was exposed to residual radiation from 
one of the three test shots as the ship steamed to and from 
Kwajalein Atoll.  

The DTRA report also stated that the veteran could have 
inhaled descending and resuspended secondary fallout and 
could have ingested food or water contaminated by fallout 
that descended upon the ship.  

Based on computer models, the DTRA determined that the 
veteran's mean total external gamma dose and upper bound 
gamma dose was 0.1 rem; his total external neutron dose and 
upper bound neutron dose was 0.00 rem; and, his internal 
committed dose to the prostate was .01 rem, with upper bound 
committed to the prostate of 0.1 rem.  

In an April 2006 report, the Veterans Benefits Administration 
(VBA) Under Secretary for Health stated an opinion, based on 
application of the DTRA radiation exposure data summarized 
above to the Interactive Radioepidemiolgical Program (IREP) 
of the National Institute for Occupational Safety and Health 
(NIOSH), that there is no reasonable possibility that the 
veteran's adenocarcinoma of the prostate resulted from 
radiation exposure in service.  

Based on the factual report of DTRA and the resulting VBA 
medical opinion, neither of which are controverted by any 
evidence submitted by the veteran, the Board finds that the 
criteria of the second method cited by Hilkert for 
establishing service connection are not met.  

The third method cited by Hilkert for demonstrating that a 
claimed disability is attributable to ionizing radiation 
requires competent evidence establishing the existence of a 
medical nexus between the claimed condition and exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

In this case, the file contains a January 2003 letter from 
the veteran's private physician, stating that, since other 
veterans of Operation SANDSTONE had reportedly been granted 
service connection for radiation exposure, it made sense that 
the veteran's prostate cancer should also be service 
connected.  

The Board finds that the letter does not constitute a 
competent medical opinion, since it is irrelevant to the 
adjudication of this claim whether or not other veterans had 
been granted service connection.  

Further, the statement cites no supporting rationale 
whatsoever; the Board notes that medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and has no 
probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  

Since the evidence does not show that the claimed prostate 
cancer is attributable to radiation exposure under any of the 
three different methods established by Hilkert, the Board 
finds that service connection cannot be granted for prostate 
cancer as a radiation-induced disability.  

For completeness of review, the Board will also consider 
whether direct service connection can be granted for prostate 
cancer.  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993) (emphasis added).  

In this case, direct service connection cannot be granted for 
prostate cancer.  There is no indication of prostate cancer 
in service or continuous symptomatology since discharge from 
service.  The veteran's prostate cancer apparently became 
manifest in 1996, many years after his discharge from 
service, so presumptive service connection for a chronic 
condition is not appropriate.  

There is also no competent medical evidence of nexus between 
the veteran's prostate cancer and his military service.  

As noted hereinabove, the veteran's private physician stated 
a personal opinion that the veteran should logically be 
service connected if, as reported, other shipmates had been 
service-connected, but this does not constitute competent 
medical evidence that this veteran's claimed disability is 
clinically established as being caused or aggravated by his 
military service.  

The Board notes that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  

The veteran has presented two alternative theories of 
causation other than exposure to ionizing radiation.  First, 
he asserted in his VA Form 9 that aircraft sprayed his ship 
with some sort of substance on several occasions while the 
veteran was topsides manning his gun.  

Second, he testified before the Board that he was exposed to 
the beam of a searchlight-type target illumination "tracer" 
light; he was told during service that exposure to the beam 
could result in sterility, and in fact several members of the 
gun crew, including the veteran, did not produce children 
after the war.  

In regard to the two alternative theories of causation 
presented by the veteran, the record includes no medical 
evidence attributing the veteran's prostate cancer to any 
sort of beam or to any sort of spray.  

The Board notes that service connection may be presumed 
between prostate cancer and exposure to herbicides during 
service, but there is no evidence whatsoever that aircraft 
were spraying herbicides over ships at sea in 1948.  The 
veteran has submitted no competent to support his assertions 
in regard to either of these theories of causation.  

Based on the analysis hereinabove, the Board finds that 
service connection for prostate cancer has not been 
established and cannot be presumed.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  





ORDER

Service connection for prostate cancer is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


